Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 1 of 14 PageID #: 1115




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       ALEXANDRE B. DEMOURA, M.D., d/b/a NEW
       YORK SPINE INSTITUTE, INC.                                    MEMORANDUM & ORDER
                                     Plaintiff,                       20-CV-2912 (NGG) (SIL)
                      -against-
        CONTINENTAL CASUALTY COMPANY,
                                     Defendant.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Alexandre B. deMoura, M.D., d/b/a New York Spine Insti-
             tute, Inc. (“DeMoura” or “Plaintiff”) brings this insurance coverage
             lawsuit against Defendant Continental Casualty Company (“Conti-
             nental” or “Defendant”). Plaintiff alleges that his property
             insurance policy (“the Policy”) with Defendant provides coverage
             for business income losses and expenses incurred as a result of the
             COVID-19 pandemic and due to his compliance with various public
             health mandates issued by Governor Andrew Cuomo and the State
             of New York in response to the pandemic. Plaintiff seeks a declara-
             tory judgment that his losses and expenses are covered by the
             Policy. Before the court is Defendant’s Motion to Dismiss the Com-
             plaint under Federal Rule of Civil Procedure 12(b)(6) or, in the
             alternative, to strike certain allegations from the Complaint. (See
             Def.’s Mem. in Supp. of Mot. to Dismiss (“Def.’s Mot.”) (Dkt. 20-1);
             Pl.’s Mem. in Opp. to Mot. to Dismiss (“Pl.’s Opp.”) (Dkt. 20-4); Def.’s
             Reply (Dkt. 20-6).) For the reasons stated below, Defendant’s mo-
             tion to dismiss is GRANTED.1




             1 Becausethis court holds that Plaintiff has failed to state a claim for relief,
             Defendant’s Motion to Strike is moot.




                                                    1
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 2 of 14 PageID #: 1116




                 BACKGROUND

                 A. FACTS
             The following facts are taken from the Complaint, which the court
             accepts as true at this procedural posture. See Harris v. Mills, 572
             F.3d 66, 71 (2d Cir. 2009). 2 Plaintiff is the owner and operator of
             New York Spine Institute, Inc. (“New York Spine”), which special-
             izes in spine and orthopedic procedures, physical therapy, and pain
             management treatment. (Compl. (Dkt. 1) ¶¶ 9, 13.) On or about
             February 11, 2020, Plaintiff entered into the Policy with Defendant
             for coverage of New York Spine. (Id.) Plaintiff asserts that the Policy
             is an “all-risk policy,” meaning that it provides coverage for physical
             loss or damages unless specifically excluded by the Policy. (Id. ¶
             18.)
             Plaintiff relies on three provisions which he alleges cover his
             losses: The Business Income provision, the Extra Expense provi-
             sion, and the Civil Authority provision. (Id. ¶¶ 16-17.) The Business
             Income and Extra Expense provisions, together, cover losses and
             expenses incurred in certain situations where the business is sus-
             pended due to physical loss of or damage to the property, and the
             Civil Authority provision covers certain situations where the busi-
             ness is inaccessible due to a civil authority action resulting from
             physical loss of or damage to property other than the covered
             premises. (Id.) Plaintiff asserts that he purchased the Policy and
             paid premiums to Defendant “with an expectation that it . . . would
             provide coverage in the event of business interruption and ex-
             tended expenses, such as that suffered by Plaintiff as a result of
             COVID-19,” including those specifically caused by “business inter-
             ruptions or closures by order of Civil Authority.” (Id. ¶¶ 16, 27.)
             Beginning in March 2020, the State of New York and Governor
             Cuomo issued various public health mandates related to the
             COVID-19 pandemic. These included orders declaring a state of

             2When quoting cases, unless otherwise noted, all citations and quotation
             marks are omitted, and all alterations are adopted.




                                                2
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 3 of 14 PageID #: 1117




             emergency, restricting the size of in-person gatherings, requiring
             non-essential workers to stay at home, canceling elective surgery
             and procedures statewide, and requiring the use of face coverings
             in public (the “Orders”). (Id. ¶¶ 41-45.) On March 16, 2020, in com-
             pliance with the Orders, Plaintiff ceased performing non-
             emergency surgical procedures and operations. (Id. ¶¶ 50, 51, 55.)
             This resulted in the cessation of “[a]lmost all of the medical ser-
             vices Plaintiff provides.” (Compl. ¶ 55.)
             Plaintiff seeks a declaratory judgment that the Policy covers the
             losses and expenses that he incurred as a result of his compliance
             with the Orders. (Id. ¶¶ 32-35.) Plaintiff asserts that the Orders
             forced Plaintiff to cancel or suspend “[a]lmost all” medical services,
             including elective procedures; patient visits and post-operative
             care; and physical therapy and pain management appointments.
             (Id. ¶¶ 53, 55.) Plaintiff also asserts that his business is highly sus-
             ceptible to rapid person-to-person transmission of the virus. (Id.)
             Accordingly, Plaintiff asserts that he suffered more than approxi-
             mately $150,000 in business losses, business interruption, and
             extended expenses of the nature covered by the Policy. (Id. ¶¶ 4,
             57.)
                 B. Contractual Provisions
             The parties dispute the coverage available to Plaintiff under three
             provisions of the Policy: The Business Income provision; the Extra
             Expense provision; and the Civil Authority Coverage provision. The
             parties also dispute whether the Policy specifically excludes the
             kind loss suffered by Plaintiff here.
             The Business Income provision states, in relevant part:
                 We will pay for the actual loss of Business Income you sustain
                 due to the necessary “suspension” of your “operations” during
                 the “period of restoration.” The “suspension” must be caused
                 by direct physical loss of or damage to property at the de-
                 scribed premises. The loss or damage must be caused by or
                 result from a Covered Cause of Loss. With respect to loss of or




                                                3
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 4 of 14 PageID #: 1118




                 damage to personal property in the open or personal property
                 in a vehicle, the described premises include the area within
                 1,000 feet of the site at which the described premises are lo-
                 cated.
             (Compl. Ex. A (Dkt. 1-1) at ECF p. 44.)
             The Extra Expense provision states:
                 Extra Expense means reasonable and necessary expenses you
                 incur during the “period of restoration” that you would not
                 have incurred if there had been no direct physical loss of or
                 damage to property caused by or resulting from a Covered
                 Cause of Loss.
                 We will pay Extra Expense (other than the expense to repair
                 or replace property) to:
                 (1) Avoid or minimize the “suspension” of business and to con-
                 tinue “operations” at the described premises or at
                 replacement premises or temporary locations, including relo-
                 cation expenses and costs to equip and operate the
                 replacement premises or temporary locations; or
                 (2) Minimize the “suspension” of business if you cannot con-
                 tinue “operations.”
                 We will also pay Extra Expense (including Expediting Ex-
                 penses) to repair or replace the property, but only to the extent
                 it reduces the amount of loss that otherwise would have been
                 payable under [the Business Income provision].
             (Id. at ECF p. 45.)
             The Policy defines the terms quoted in the above provisions as fol-
             lows:
                 “Suspension” means: (a) The partial or complete cessation of
                 your business activities; or (b) That a part or all of the de-
                 scribed premises is rendered untenantable.
                 ...




                                              4
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 5 of 14 PageID #: 1119




                 “Operations” means the type of your business activities oc-
                 curring at the described premises and the tenantability of the
                 described premises.
                 ...
                 “Period of restoration” means the period of time that: (a) Be-
                 gins with the date of direct physical loss or damage caused by
                 or resulting from any Covered Cause of Loss at the described
                 premises; and (b) Ends on the earlier of (1) The date when the
                 property at the described premises should be repaired, rebuilt
                 or replaced with reasonable speed and similar quality; or (2)
                 The date when business is resumed at a new permanent loca-
                 tion.
             (Id. at ECF pp. 39, 41.)
             The Civil Authority Coverage provision states, in relevant part:
                 When the Declarations show that you have coverage for Busi-
                 ness Income and Extra Expense, you may extend that
                 insurance to apply to the actual loss of Business Income you
                 sustain and reasonable and necessary Extra Expense you in-
                 cur caused by action of civil authority that prohibits access to
                 the described premises. The civil authority action must be due
                 to direct physical loss of or damage to property at locations,
                 other than described premises, caused by or resulting from a
                 Covered Cause of Loss.
             (Id. at ECF p. 68.)

                 LEGAL STANDARD

                 A. Choice of Law
             Plaintiff has brought this diversity action pursuant to 28 U.S.C. §
             1332. “Under the Erie doctrine, federal courts sitting in diversity
             apply state substantive law and federal procedural law.” Gasperini
             v. Ctr. For Humanities, Inc., 518 U.S. 415, 427 (1996) (citing Erie R.
             Co. v. Tompkins, 304 U.S. 64, 78 (1938)). In this contract litigation,




                                               5
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 6 of 14 PageID #: 1120




             New York is the state with the “most significant relationship” to the
             issues in the case, which the parties do not dispute. See Am. Centen-
             nial Ins. Co. v. Sinker, 903 F. Supp. 408, 412 (E.D.N.Y. 1995).
             Therefore, New York substantive law applies.
                 B. Pleading Standard
             “To survive a motion to dismiss, a complaint must contain suffi-
             cient factual material, accepted as true, to ‘state a claim to relief
             that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
             (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
             (2007)). In conducting its analysis, the court “accept[s] all factual
             allegations in the complaint and draw[s] all reasonable inferences
             in the plaintiff's favor.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493
             F.3d 87, 98 (2d Cir. 2007). “[M]ere ‘labels and conclusions’ or ‘for-
             mulaic recitation[s] of the elements of a cause of action will not do’;
             rather, the complaint’s ‘[f]actual allegations must be enough to
             raise a right to relief above the speculative level.’” Arista Records,
             LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir.2010) (quoting Twombly,
             550 U.S at 555). “A claim has facial plausibility when the plaintiff
             pleads factual content that allows the court to draw the reasonable
             inference that the defendant is liable for the misconduct alleged.”
             Iqbal, 556 U.S. at 678. Further, “in assessing the legal sufficiency of
             a claim, the court may consider those facts alleged in the complaint,
             as well as ‘documents that the plaintiffs either possessed or knew
             about and upon which they relied in bringing the suit.’” Patane v.
             Clark, 508 F.3d 106, 112 (2d Cir. 2007) (quoting Rothman v. Gregor,
             220 F.3d 81, 88 (2d Cir. 2000)).

                 DISCUSSION
             Defendant has moved to dismiss the Complaint for failure to state
             a claim under Federal Rule of Procedure 12(b)(6). Defendant ar-
             gues that the losses claimed by Plaintiff are not covered under the
             Business Income or Extra Expense provisions because they were
             not “caused by direct physical loss of or damage to property.” De-
             fendant also argues that the claimed losses are not covered by the
             Civil Authority provision, because New York Spine was not made




                                               6
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 7 of 14 PageID #: 1121




             inaccessible by government action that resulted from such loss of
             or damage to property at locations other than New York Spine.
             Plaintiff opposes Defendant’s motion, arguing that the provisions
             cover losses due to lost access to property and that, even if physical
             damage is required, the potential presence of the virus in his busi-
             ness meets the requirements of the Policy. Plaintiff further argues
             that his losses are covered because the Policy does not contain a
             specific provision excluding losses caused by virus or pandemic.
             Under New York law, “[a]n insurance agreement is subject to prin-
             ciples of contract interpretation.” Universal Am. Corp. v. Nat’l Union
             Fire Ins. Co. of Pittsburgh, Pa., 25 N.Y.3d 675, 680 (2015). “The initial
             interpretation of a contract is a matter of law for the court to de-
             cide.” Morgan Stanley Grp. Inc. v. New Eng. Ins. Co., 225 F.3d 270, 275
             (2d Cir. 2000). “As with the construction of contracts generally, un-
             ambiguous provisions of an insurance contract must be given their
             plain and ordinary meaning, and the interpretation of such provi-
             sions is a question of law for the court.” Vigilant Ins. Co. v. Bear
             Stearns Cos., Inc., 10 N.Y.3d 170, 177 (2008). “Ambiguity in a con-
             tract arises when the contract, read as a whole, fails to disclose its
             purpose and the parties’ intent, or where its terms are subject to
             more than one reasonable interpretation.” Universal Am. Corp., 25
             N.Y.3d at 680. “[T]he test to determine whether an insurance con-
             tract is ambiguous focuses on the reasonable expectations of the
             average insured upon reading the policy and employing common
             speech.” Matter of Mostow v. State Farm Ins. Cos., 88 N.Y.2d 321,
             326–27 (1996). “However, parties cannot create ambiguity from
             whole cloth where none exists, because provisions are not ambig-
             uous merely because the parties interpret them differently.”
             Universal Am. Corp., 25 N.Y.3d at 680. “While the rights and obliga-
             tions of parties under insurance contracts should be determined
             by the specific language of the policies, if the language of the policy
             is susceptible of two reasonable meanings, the parties may submit
             extrinsic evidence of their intent at the time of contracting.” Newin
             Corp. v. Hartford Acc. & Indem. Co., 62 N.Y.2d 916, 919 (1984).




                                                7
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 8 of 14 PageID #: 1122




             “It is well established under New York law that a policyholder
             bears the burden of showing that the insurance contract covers the
             loss.” Morgan Stanley Grp., 225 F.3d at 276. If the policyholder car-
             ries that burden, then the “insurer bears the burden of proof [to
             show] that an exclusion in the policy applies to an otherwise cov-
             ered loss.” Id. at n.1.
                 A. Business Income and Extra Expense Coverage
             The Business Income provision of the Policy covers losses that re-
             sult from a suspension of operations caused by “direct physical loss
             of or damage to property,” and are not otherwise excluded. (Compl.
             Ex. A. at ECF p. 44.) Similarly, the Extra Expense provision—which
             only applies if the loss is covered by the Business Income provi-
             sion—provides coverage for “reasonable and necessary expenses”
             incurred during the “period of restoration” that would not have
             been incurred absent “direct physical loss of or damage to prop-
             erty.” (Id.) The parties do not dispute that Plaintiff’s operations
             were—at least in part—suspended, but they disagree over
             whether the suspension was caused by “direct physical loss of or
             damage to property.” For the reasons explained below, the court
             holds that the Policy does not cover Plaintiff’s losses and expenses.
             Plaintiff casts his injury as the kind of “physical loss” or “damage to
             property” covered by the Policy. The Complaint alleges that the Or-
             ders, by requiring New York Spine to close, “resulted in a physical
             impact on Plaintiff’s business.” (Compl. ¶ 56.) The Complaint also
             indicates that COVID-19 was or could have been physically present
             in the business, as the virus “physically infects and stays on sur-
             faces of objects or materials, ‘fomites,’ for up to twenty-eight (28)
             days.” (Id. ¶ 37, 39.) It further alleges that, because of the close con-
             tact that occurs within the medical office and the frequent cycling
             in and out of visitors and employees, there was an “ever-present
             risk that the office is contaminated and/or would [] become con-
             taminated and would continue to be contaminated.” (Id. ¶ 52-55.)
             The Policy defines “suspension,” “operations,” and “period of resto-
             ration,” (Compl. Ex. A. at ECF pp. 39, 41), but it does not define




                                                8
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 9 of 14 PageID #: 1123




             “direct physical loss of or damage to property.” However, “the lack
             of a definition” of a word or phrase in a contract, alone, does not
             make the language ambiguous, especially if its plain meaning is
             readily discernible. Lend Lease (US) Const. LMB Inc. v. Zurich Am.
             Ins. Co., 136 A.D.3d 52 (1st Dep’t 2015). To start, New York courts
             commonly “refer to the dictionary to determine the plain and ordi-
             nary meaning of words to a contract.” Fed. Ins. Co. v. Am. Home
             Assurance Co., 639 F.3d 557, 567 (2d Cir. 2011).
             The question here is whether Plaintiff’s property was subject to
             loss or damage that was both “direct” and “physical.” (Compl. Ex. A.
             at ECF p. 44.) As contextually relevant, “direct” means “[f]ree from
             extraneous influence; immediate,” and “physical” means “[o]f, re-
             lating to, or involving material things; pertaining to real, tangible
             objects.” Direct; Physical, Black’s Law Dictionary (11th ed. 2019).
             Taken together, the plain meaning of “direct physical loss or dam-
             age” includes loss or damage that is “immediate,” “real,” and
             “tangible.”
             Other portions of the Policy support the conclusion that “direct
             physical loss of or damage to property” requires tangible harm to
             that property. Both the Business Income and Extra Expense cover-
             age limit the duration of coverage to the “period of restoration,”
             which “begins with the date of direct physical loss or damage” and
             ends either when the property is “repaired, rebuilt or replaced” or
             when the business relocates. (Compl. Ex. A at ECF pp. 39, 41, 44,
             45.) Instructively, Black’s Law Dictionary defines “repair” to mean
             “[t]o restore to a sound or good condition after decay, waste, injury,
             partial destruction, dilapidation, etc.; to fix (something broken,
             split, or not working properly).” Repair, Black’s Law Dictionary
             (11th ed. 2019). 3 Because something must first be physically dam-
             aged in order to be “restore[d] to a sound or good condition” or




             3Black’s Law Dictionary does not include definitions for other key terms
             used in this paragraph (“restoration,” “rebuilt,” “replaced”).




                                                9
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 10 of 14 PageID #: 1124




              “fix[ed] it follows from the plain language of the Policy that “physi-
              cal loss of or damage to” requires a change to the real, tangible
              property at issue for coverage to apply.
              New York courts have consistently understood identically worded
              insurance clauses to exclude business interruption losses from
              coverage when the losses were not caused by real, tangible damage
              to or loss of the property. See, e.g., Roundabout Theatre Co. v. Cont'l
              Cas. Co., 302 A.D.2d 1, 6-7 (1st Dep’t 2002); Howard Stores Corp. v.
              Foremost Ins. Co., 82 A.D.2d 398, 401 (1st Dep’t 1981), aff’d, 56
              N.Y.2d 991 (1982). In Roundabout Theater, the plaintiff theater
              company was required to cancel its 35-show run of Cabaret after a
              construction accident caused New York City to close streets in its
              immediate vicinity. The theater company claimed that the loss was
              covered by its insurance policy, under the provision regarding “di-
              rect physical loss or damage to the property.” Roundabout Theater,
              302 A.D.2d at 4-5. Based on the plain language of that phrase, the
              Appellate Division explained that “the only conclusion that can be
              drawn is that the business interruption coverage is limited to
              losses involving physical damage to the insured’s property.” Id. at
              7. Because the reason for the suspension—a construction accident
              and the City’s closure of the streets—did not inflict any “physical”
              damage on the theater, the court held that loss or damage resulting
              from the suspension was outside the policy’s scope of coverage. Id.
              Plaintiff disagrees that “physical loss of or damage to property” re-
              quires actual tangible harm to property, arguing instead that it
              includes both loss of access and damage caused by the potential
              presence of the virus at New York Spine. He posits that interpreting
              “physical” damage to require actual tangible harm is “contrary to
              the plain, reasonable, and intended language of the policy.” (Pl.’s
              Opp. at 11.) He argues that “physical loss of” property is an alter-
              native basis for coverage, which is independent from coverage
              flowing from “damage to” the property, and that “physical loss of”
              necessarily includes “loss of use of” the property. (Id at 12.) To hold
              otherwise, he reasons, would eliminate the purpose of including




                                                10
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 11 of 14 PageID #: 1125




              both phrases by limiting coverage to circumstances where “dam-
              age” occurred, regardless of whether there was a separate loss of
              the property. (Id.)
              Plaintiff’s interpretation of “loss” is contrary to the natural reading
              of the Policy. It is true that “loss” may, in some circumstances, refer
              to the loss of access. See Loss, Black’s Law Dictionary (11th ed.
              2019) (including, among other definitions, the definition of loss to
              mean “[t]he failure to maintain possession of a thing”). However, it
              is also true that, in other circumstances, “loss” may refer “the dis-
              appearance or diminution of value.” Id. Read together with the
              modifier “physical,” the phrase “physical loss of or damage to prop-
              erty” in this context plainly covers two scenarios: one where
              “physical loss” occurs—which naturally refers to a situation where
              the value of the property as a whole “disappear[s] or “di-
              min[ishes]”—and one where “damage” occurs—that is, where the
              property is harmed but not destroyed.
              Plaintiff’s interpretation of “physical loss of or damage to prop-
              erty” to include the potential presence of the virus is similarly
              unavailing. First, he does not allege that the virus was, in fact, pre-
              sent in his business. Instead, he asserts that there was an “ever-
              present risk that the office is contaminated and/or would [] be-
              come contaminated and would continue to be contaminated.”
              (Compl. ¶ 52.) Second, there are no allegations that the potential
              presence of the virus caused “physical harm” to his property. Dam-
              age, Black’s Law Dictionary (11th ed. 2019) (defining “damage” as
              “[l]oss or injury to . . . property; esp., physical harm that is done to
              something”). Neither of his arguments suggest that his property it-
              self was harmed by the virus or its potential presence.
              Accordingly, it is clear that “direct physical loss or damage to prop-
              erty” requires actual, tangible harm to the property. Because
              Plaintiff has failed to allege that such harm occurred, he has not
              met his burden to plead that the Business Income or Extra Expense
              provisions cover his losses.




                                                11
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 12 of 14 PageID #: 1126




                  B. Civil Authority Coverage
              Plaintiff next asserts that the Civil Authority provision covers the
              loss and damages allegedly suffered by New York Spine. (Compl. ¶
              57.) Defendant argues that the Civil Authority provision is inappli-
              cable because (1) the Orders were not issued due to direct physical
              loss of or damage to property at locations other than New York
              Spine and (2) the Orders have not prohibited access to New York
              Spine. (Def.’s Mot. at ECF pp. 25-28.)
              The Civil Authority provision applies in certain circumstances
              where government actions prohibit access to the covered prem-
              ises. Like the Business Income and Extra Expense provisions, the
              Civil Authority provision requires “direct physical loss of or dam-
              age to property” in order to be in play. Unlike those provisions, Civil
              Authority coverage requires the existence of civil authority actions
              that (1) are “due to” such physical loss or damage to property at
              locations “other than the described premises” and that (2) “pro-
              hibit[] access to the described premises.” Specifically, and as set out
              previously, the Civil Authority provision states:
                  When the Declarations show that you have coverage for Busi-
                  ness Income and Extra Expense, you may extend that
                  insurance to apply to the actual loss of Business Income you
                  sustain and reasonable and necessary Extra Expense you in-
                  cur caused by action of civil authority that prohibits access to
                  the described premises. The civil authority action must be due
                  to direct physical loss of or damage to property at locations,
                  other than described premises, covered by or resulting from a
                  Covered Cause of Loss.
              (Compl. Ex. A at ECF p. 68.)
              Defendant first argues that the Civil Authority provision is inappli-
              cable because the Orders were not issued due to direct physical
              loss of or damage to property at locations other than New York
              Spine. (Def.’s Mot. at ECF pp. 25-28.) The principles of contract in-
              terpretation described in the preceding section apply equally here.




                                                12
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 13 of 14 PageID #: 1127




              The Policy’s reference to “direct physical loss of or damage to prop-
              erty” in the Civil Authority provision is identical to the language
              used in the Business Income and Extra Expense provisions, and
              there is no indication in the Civil Authority provision that the lan-
              guage used there should have a different meaning than it does
              elsewhere in the contract. Because Plaintiff has not alleged addi-
              tional facts suggesting that property at locations other than New
              York Spine was subject to such loss or damage, Plaintiff has not suf-
              ficiently alleged that the Civil Authority provision covers his
              alleged losses or expenses. 4
                   C.     Virus Exclusion
              Finally, Plaintiff argues that his losses are necessarily covered be-
              cause the Policy does not contain an exclusion for losses resulting
              from a virus or pandemic. (Pl.’s Opp. at 29-35.) He argues that, hav-
              ing pleaded that the provisions discussed provide coverage for his
              losses, the Policy must specifically exclude loss or damage caused
              by either a virus or pandemic in order to deny coverage. (Id.) Be-
              cause Plaintiff has failed to state a claim for relief under the
              provisions discussed above, the question of whether the Policy
              contains an exclusion for losses caused by virus or pandemic is
              moot.

                   CONCLUSION
              For the foregoing reasons, Continental’s Motion to Dismiss for Fail-
              ure to State a Claim (Dkt. 20) is GRANTED. Plaintiff’s Complaint is
              DISMISSED with prejudice. The Clerk of the Court is respectfully
              DIRECTED to enter judgment for Defendant and close the case.


        SO ORDERED.


              4 Because Plaintiff has not sufficiently alleged that this requirement of the
              Policy was satisfied, the court need not reach Defendant’s second argument
              that coverage under the Civil Authority provision is unavailable because the
              Orders did not prohibit access to New York Spine.




                                                  13
Case 2:20-cv-02912-NGG-SIL Document 24 Filed 03/05/21 Page 14 of 14 PageID #: 1128




        Dated:   Brooklyn, New York
                 March 5, 2021

                                                 _/s/ Nicholas G. Garaufis_
                                                 NICHOLAS G. GARAUFIS
                                                 United States District Judge




                                       14
